DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         




NO. 12-03-00202-CR

NO. 12-03-00203-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



CARL MOSS,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW OF

THE STATE OF TEXAS,
APPELLEE§
	CHEROKEE COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant and Appellee have filed a joint motion to dismiss this appeal.  The motion is
signed by Appellant and by Appellee.  In the motion, the parties represent that they have entered into
an agreement whereby Appellant agrees to abandon his appeal and Appellee agrees to dismiss a
cause now pending against Appellant in the trial court.  Accordingly, the motion is granted, and the
appeal is dismissed in accordance with Texas Rule of Appellate Procedure 42.2.

Opinion delivered July 16, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.





(DO NOT PUBLISH)